DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-4, 9-10, 12-14 and 19-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10567901 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are an obvious variant of the patented claim language, as mapped in the table below.

Application 16/778634
US Pat. 10567901 B2
Claim 2
See Claim: 1 + 2 + 5
Claim 3
See Claim: 1

See Claim: 1
Claim 9
See Claim: 6
Claim 10
See Claim: 3
Claim 12
See Claim: 7 + 8
Claim 13
See Claim: 7
Claim 14
See Claim: 7
Claim 19
See Claim: 12
Claim 20
See Claim: 9
Claim 21
See Claim: 1 + 2 + 5


Claims 5-8, 11 and 15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10567901 B2 in view of Jensen et al (US 20130039527 A1).

Regarding claims 5 and 15, the claim language of U.S. Patent No. 10567901 B2 does not disclose expressly wherein the full recalibration includes performing a series of sounds played by the one or more loudspeakers and detected by one or more microphones of the separate device.
Jensen discloses wherein a calibration of the loudspeaker device comprises performing a series of sounds played by the one or more loudspeakers and detected by one or more microphones of the separate device (Par.[0057-0058]). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to perform the sound output and capture of Jensen in the full-calibration of 

Regarding claims 6 and 16, the claim language of U.S. Patent No. 10567901 B2 does not disclose expressly wherein the separate device includes at least one of a mobile device, a smartphone, a headset, or a tablet computer.
Jensen discloses wherein the separate device is a microphone (Par.[0057-0058] wherein a microphone located at the listening position would inherently be located within a separate device that is mobile from the loudspeakers such that a listening position may change location).  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to use the mobile microphone device of Jensen as the separate device of U.S. Patent No. 10567901 B2.  The motivation for doing so would have been to incorporate a sensor in a mobile device such that a listener position may be changed and measured. 

Regarding claims 7 and 17, the claim language of U.S. Patent No. 10567901 B2 does not disclose expressly wherein the change to the environment includes change to at least one of a) surfaces, including walls, ceiling, or floor; and b) objects, including furniture within the listening area.
Jensen discloses wherein the change to the environment includes change to at least one of a) surfaces, including walls, ceiling, or floor; and b) objects, including furniture within the listening area (Par.[0057] surfaces such as walls, ceilings and floors of a room may be used to determine drive parameters).  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to account for surfaces of the environment in the adjustment of parameters of U.S. Patent No. 10567901 B2, as performed by Jensen.  The motivation for doing so would have been to account for acoustic environment changes, such as dimensions of room. 

Regarding claim 8 and 18, the claim language of U.S. Patent No. 10567901 B2 does not disclose expressly wherein the change to the environment includes change to at least one of distance between the one or more loudspeakers, and distance from the one or more loudspeakers and a listener.
Jensen discloses wherein the change to the environment includes change to at least one of distance between the one or more loudspeakers, and distance from the one or more loudspeakers and a listener (Par.[0130-0131] a physical position of the sound emitting transducer is used to determine drive parameters, wherein a sensed change in movement between the speakers, such as a rotation or elevation change, relates to a distance between the speakers #9 of speaker element #3 and base module #2).  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to account for distance or location between the speakers of U.S. Patent No. 10567901 B2, as performed by Jensen.  The motivation for doing so would have been to adjust the drive parameter according a moved position of the loudspeakers. 


Jensen discloses wherein the one or more loudspeakers produce respective beam patterns when driven by the first set of drive parameters or the second set of drive parameters (Par.[0057] loudspeakers comprise a directional characteristic or a “beam pattern” wherein an adjustment of drive parameters would produce different beam patterns).  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art that the loudspeakers of U.S. Patent No. 10567901 B2 would comprise a directional characteristic including a beam pattern, wherein the beam pattern changes as a result of adapting the drive parameters, as supported by Jensen. The motivation to adjust the beam pattern would have been to account for changes in the environment, such as loudspeaker or listener position. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 6-12 and 16-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jensen et al (US 20130039527 A1).

With respect to claim 2, Jensen discloses a method for adjusting drive parameters for one or more loudspeakers (fig.9 #9), comprising: 
determining a first set of drive parameters for driving the one or more loudspeakers with, based on sensing of an environment of a listening area of the one or more loudspeakers with a separate device (Par.[0057-0058] parameters related to the environment of listening area, such as a room, may be determined by sensing acoustic signals using a microphone at a listening position, wherein a microphone located at the listening position would inherently be located within a separate device from the loudspeakers); 
detecting a change to the environment of the one or more loudspeakers based on one or more sensors (figs.9,10 #28,29,33,44,48) of the one or more loudspeakers (Par.[0031-0035][0131] position sensors #28,29 detect a change in the environment, such as movement of the loudspeaker); and 
adjusting, in response to the detected change to the environment, the first set of drive parameters to produce a second set of drive parameters having a change in delays and gain values as compared to the first set of drive parameters of the one or more loudspeakers to compensate for the detected change to the environment, the second set of drive parameters being used to drive the one or more loudspeakers Par.[0066] upon detection of a change in the environment, such as movement of the loudspeakers, filtering parameters may be adjusted, wherein the parameters include both an amplification/gain and a delay).

With respect to claim 6, Jensen discloses the method of claim 2, wherein the separate device includes at least one of a mobile device (Par.[0057-0058] parameters related to the environment of listening area, such as a room, may be determined by sensing acoustic signals using a microphone at a listening position, wherein a microphone located at the listening position would inherently be located within a separate device from the loudspeakers such that a listening position may change location), a smartphone, a headset, or a tablet computer.

With respect to claim 7, Jensen discloses the method of claim 2, wherein the change to the environment includes change to at least one of a) surfaces, including walls, ceiling, or floor; and b) objects, including furniture within the listening area (Par.[0057] surfaces such as walls, ceilings and floors of a room may be used to determine drive parameters).

With respect to claim 8, Jensen discloses the method of claim 2, wherein the change to the environment includes change to at least one of distance between the one or more loudspeakers (Par.[0130-0131] a physical position of the sound emitting transducer is used to determine drive parameters, wherein a sensed change in movement between the speakers, such as a rotation or elevation change, relates to a distance between the speakers #9 of speaker element #3 and base module #2), and distance from the one or more loudspeakers and a listener (Par.[0059] the listener position may be used to determine an adjustment of the drive parameters).

With respect to claim 9, Jensen discloses the method of claim 2, wherein the change to the environment includes at least one of vertical movement, horizontal movement, tilt movement, and rotational movement of the one or more loudspeakers (Par.[0031]).

With respect to claim 10, Jensen discloses the method of claim 2, wherein the one or more sensors of the one or more loudspeakers includes at least one of one or more microphones (fig.9 #34; fig.10 #44), a video camera, a still image camera, a compass, an accelerometer, a light sensor, a wireless antenna, a thermometer, a current and voltage monitor, a gyroscope, and a pressure monitor.

With respect to claim 11, Jensen discloses the method of claim 2, wherein the one or more loudspeakers produce respective beam patterns when driven by the first set of drive parameters or the second set of drive parameters (Par.[0057] loudspeakers comprise a directional characteristic or a “beam pattern” wherein an adjustment of drive parameters would produce different beam patterns).

With respect to claim 12, Jensen discloses a loudspeaker, comprising: 
see figs.1,5,6,7 for embodiments providing a cabinet structure of the loudspeakers); 
an array of transducers (fig.7 #9; Par.[0007] each speaker module comprises two or more loudspeakers); 
one or more sensors (fig.9 #28,29); and 
a processor (fig.9 #30), configured to perform the following: 
determining a first set of drive parameters for driving the loudspeaker with, based on sensing of an environment of a listening area of the loudspeaker with a separate device (Par.[0057-0058] parameters related to the environment of listening area, such as a room, may be determined by sensing acoustic signals using a microphone at a listening position, wherein a microphone located at the listening position would inherently be located within a separate device from the loudspeakers); 
detecting a change to the environment of loudspeaker based on the one or more sensors (figs.9,10 #28,29,34,44,48)(Par.[0031-0035][0131] position sensors #28,29 detect a change in the environment, such as movement of the loudspeaker); and 
adjusting, in response to the detected change, the first set of drive parameters to produce a second set of drive parameters having a change in delays and gain values as compared to the first set of drive parameters to compensate for the detected change to the environment, the second set of drive parameters being used to drive the loudspeaker (Par.[0066] upon detection of a change in the environment, such as movement of the loudspeakers, filtering parameters may be adjusted, wherein the parameters include both an amplification/gain and a delay).

Par.[0057-0058] parameters related to the environment of listening area, such as a room, may be determined by sensing acoustic signals using a microphone at a listening position, wherein a microphone located at the listening position would inherently be located within a separate device from the loudspeakers such that a listening position may change location), a smartphone, a headset, or a tablet computer.

With respect to claim 17, Jensen discloses the loudspeaker of claim 12, wherein the change to the environment includes change to at least one of a) surfaces, including walls, ceiling, or floor; and b) objects, including furniture within the listening area (Par.[0057] surfaces such as walls, ceilings and floors of a room may be used to determine drive parameters).

With respect to claim 18, Jensen discloses the loudspeaker of claim 12, wherein the change to the environment distance from the loudspeaker and a listener (Par.[0059] the listener position may be used to determine an adjustment of the drive parameters).

With respect to claim 19, Jensen discloses the loudspeaker of claim 12, wherein the change to the environment includes at least one of vertical movement, horizontal movement, tilt movement, and rotational movement of the loudspeaker (Par.[0031]).

fig.9 #34; fig.10 #44), a video camera, a still image camera, a compass, an accelerometer, a light sensor, a wireless antenna, a thermometer, a current and voltage monitor, a gyroscope, and a pressure monitor.

With respect to claim 21, Jensen discloses a method, comprising: 
sensing, with one or more microphones of a mobile device, an environment of a listening area ; wherein a first set of drive parameters for driving one or more loudspeakers are determined, based on the sensing of the environment of the listening area (Par.[0057-0058] parameters related to the environment of listening area, such as a room, may be determined by sensing acoustic signals using a microphone at a listening position, wherein a microphone located at the listening position would inherently be located within a separate mobile device from the loudspeakers), 
a change to the environment of the one or more loudspeakers is detected based on one or more sensors of the one or more loudspeakers (Par.[0031-0035][0131] position sensors #28,29 detect a change in the environment, such as movement of the loudspeaker), and 
in response to the detected change to the environment, the first set of drive parameters is adjusted to produce a second set of drive parameters having a change in delays and gain values as compared to the first set of drive parameters of the one or more loudspeakers to compensate for the detected change to the environment, the second set of drive parameters being used to drive the one or more loudspeakers Par.[0066] upon detection of a change in the environment, such as movement of the loudspeakers, filtering parameters may be adjusted, wherein the parameters include both an amplification/gain and a delay).

Allowable Subject Matter
Claims 3-5 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and upon filing of a Terminal Disclaimer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Suzuki et al (US 20100322435 A1) discloses a position detecting system, audio device and terminal device. 
Katayama et al (US 20150237446 A1) discloses a speaker device and audio signal processing method. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R KURR whose telephone number is (571)270-5981.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JASON R. KURR
Primary Examiner
Art Unit 2654



/JASON R KURR/           Primary Examiner, Art Unit 2654